PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
JACKSON, PAUL MICHAEL
Application No. 16/549,727
Filed:  August 23, 2019
Attorney Docket No. :   63219-298842 
:
:
:                        ON PETITION
:
:



This is a decision on the petition, filed January 13, 2021, in which is being treated under 37 CFR 1.137(a) to revive the above-identified application.

The petition is DISMISSED.
	`
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely manner to the non-final office action mailed June 25, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 26, 2020.  A Notice of Abandonment was mailed January 06, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(c).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.  See MPEP 711.03(c)(III)(C) and (D).  

The instant petition lack item (3).

Regarding requirement (3) was not satisfy, petitioner did not submitted an unintentionally delayed statement.  All petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). This form may be obtain on the USPTO’s website form number PTO/SB/64.

not a correct interpretation of the statement contained in the instant petition. 
 
Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop PETITIONS
		Commissioner for Patents
Post Office Box 1450
			Alexandria, VA  22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA  22314

By facsimile:		(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Dale Hall at 
(571) 272-3586.




/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        





Attached: PTO/SB/64




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)